— Judgment of resentence, Supreme Court, New York County (Richard D. Carruthers, J.), rendered July 23, 2010, resentencing defendant, as a second felony offender, to seven concurrent terms of 12 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). Concur— Friedman, J.P, Catterson, Renwick, DeGrasse and Román, JJ.